NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL MANNION,                                 No.    17-36026

                Plaintiff-Appellant,            No. 1:17-cv-00008-MA

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Malcolm F. Marsh, District Judge, Presiding

                             Submitted June 12, 2019**

Before:      FARRIS, LEAVY, and TROTT, Circuit Judges.

      Daniel Mannion appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits under Title II of the Social Security Act. We have jurisdiction under 28

U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The administrative law judge (ALJ) did not err in determining that

Mannion’s impairment did not meet or equal Listing 8.06 for hidradenitis

suppurativa (“HS”). The evidence does not demonstrate that Mannion’s condition

fulfills the requirements of Listing 8.06. Specifically, Mannion has not shown his

lesions are “extensive,” meaning that they “result in a very serious limitation,”

such as those that interfere with joint motion and “very seriously limit” use of

more than one extremity, those on the palms of both hands that “very seriously

limit” fine and gross motor movements, or those “on the soles of both feet, the

perineum, or both inguinal areas that very seriously limit your ability to ambulate.”

20 C.F.R. § 404, Subpt. P, App. 1, Listing 8.00(C)(1). Mannion has not pointed to

medical records showing that his lesions very seriously limit the use of his

extremities, his fine and gross motor movements, or his ability to ambulate. His

medical records instead indicate that his lesions did not affect these types of

movements.

      The ALJ did not err in determining Mannion’s condition does not equal

Listing 8.06. At the hearing before the ALJ, Mannion did not offer a specific

theory to establish equivalence. The ALJ therefore was not required to analyze the

evidence to make an equivalency determination. See Burch v. Barnhart, 400 F.3d

676, 683 (9th Cir. 2005).


                                          2
      The ALJ gave clear and convincing reasons for discounting Mannion’s

testimony, citing inconsistencies between Mannion’s reported daily activities and

his alleged symptoms, inconsistencies between Mannion’s testimony and other

evidence in the record, and a lack of supporting medical evidence. See Molina v.

Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012); Bray v. Comm’r Soc. Sec. Admin.,

554 F.3d 1219, 1227 (9th Cir. 2009). An ALJ may rely on evidence that the

claimant’s condition “ha[s] remained constant for a number of years” and “ha[s]

not prevented [the claimant] from working over that time.” Gregory v. Bowen, 844

F.2d 664, 666-67 (9th Cir. 1988).

      The ALJ did not err by isolating periods of improvement in Mannion’s

condition when evaluating his testimony in light of his daily activities. The ALJ’s

discussion reviewed evidence of the severity of Mannion’s condition at various

times from 2012 through 2015. The ALJ reasonably interpreted Mannion’s ability

to take part in daily activities such as driving, shopping, and working part time

from home as inconsistent with his allegations that he is unable to perform

sedentary work. While Mannion objects to the district court’s reasoning that

Mannion’s “symptom testimony is not credible because there are long periods

when [he] has not sought medical treatment for his [HS],” the ALJ did not proffer

this as a reason in support of discounting Mannion’s testimony. The court




                                          3
“review[s] only the reasons provided by the ALJ.” Trevizo v. Berryhill, 871 F.3d

664, 675 (9th Cir. 2017).

      Mannion’s contention that the ALJ erred by posing an incomplete

hypothetical to the vocational expert assumes the ALJ erred in evaluating

Mannion’s testimony. Because the ALJ did not commit harmful error when

evaluating Mannion’s testimony, this contention lacks merit. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

      AFFIRMED.




                                        4